 

ARC Group Worldwide 8-K [arc-8k_062414.htm] 

 

Exhibit 10.37

 

EXECUTION VERSION

  

TRANSITION SERVICES AGREEMENT

 

between

 

MOORE & ASSOCIATES SALES COMPANY

 

and

 

ARC METAL STAMPING, LLC

 

dated as of

 

June 25, 2014

 

 

 

  

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement, dated as of June 25, 2014 (this
“Agreement”), is entered into by and between MOORE & ASSOCIATES SALES COMPANY,
an Ohio corporation (“M&A”) and ARC METAL STAMPING, LLC, a Delaware limited
liability company (“Buyer”).

 

RECITALS:

 

WHEREAS, Buyer, Kecy Corporation, 4111 Munson Holding, LLC, and ARC Group
Worldwide, Inc. have entered into that certain Asset Purchase Agreement, dated
as of June 25, 2014 (the “Purchase Agreement”), pursuant to which Kecy
Corporation has agreed to sell and assign to Buyer, and Buyer has agreed to
purchase substantially all the assets and assume certain specified liabilities
of the Business (as such term is defined in the Purchase Agreement) from Kecy
Corporation, all as more fully described therein; and

  

WHEREAS, M&A is an affiliate of Kecy Corporation and, through its sole
shareholder, Raymond Cox, is intimately aware of the conduct and operations of
the Business; and

  

WHEREAS, in order to ensure an orderly transition of the Business to Buyer and
as a condition to consummating the transactions contemplated by the Purchase
Agreement, Buyer and M&A have agreed to enter into this Agreement, pursuant to
which M&A will provide Buyer with certain transition services, in each case on a
transitional basis and subject to the terms and conditions set forth herein; and

  

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to such terms in the Purchase Agreement.

  

NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, Buyer and M&A hereby agree that the foregoing recitals
are incorporated herein by reference and as follows:

 

Article I
Services

 

Section 1.01        Provision of Services.

 

(a)        Commencing June 25, 2014 and concluding June 24, 2015 (the “Term”),
M&A agrees to provide the transition services (the “Services”) set forth on
Exhibit A attached hereto and incorporated herein (the “Service Exhibit”) to
Buyer on the terms and conditions set forth in this Agreement. M&A guarantees
for the Term the availability of and shall provide and perform all of the
Services solely through Raymond Cox. Raymond Cox, on behalf of M&A, shall not
have fixed or set hours in which to perform the Services, though the parties
agree that Raymond Cox will generally make himself available an average of
twenty (20) hours per week and, in the aggregate, one thousand (1,000) hours
during the Term. The parties understand that Raymond Cox, on behalf of M&A, may
be unavailable to perform the Services for extended period of time during the
Term due to vacations and other engagements. The parties further agree that
Raymond Cox, on behalf of M&A, may provide the Services in large part remotely
using telephone and computer access and that he need not be present at Buyer’s
Hudson, Michigan and Wauseon, Ohio facilities to provide the Services; provided,
however, to the extent his presence at such a facility becomes necessary during
the Term, he will travel to such facility from time to time.

 



1

 

 

(b)        The parties hereto acknowledge the transitional nature of the
Services. Accordingly, as promptly as practicable following the execution of
this Agreement, Buyer agrees to use commercially reasonable efforts to make a
transition of the Services to its own internal organization or to obtain
alternate third-party sources to provide the Services.

 

Section 1.02        Standard of Service.

 

(a)        M&A represents, warrants, and agrees that the Services shall be
provided in good faith and in accordance with Law.

 

(b)        Except as expressly set forth in Section 1.02(a), M&A makes no
representations and warranties of any kind, implied or expressed, with respect
to the Services, including, without limitation, no warranties of merchantability
or fitness for a particular purpose, which are specifically disclaimed. Buyer
acknowledges and agrees that this Agreement does not create a fiduciary
relationship, partnership, joint venture, or relationships of trust or agency
between the parties and that all Services are provided by M&A as an independent
contractor.

 

Section 1.03        Access to Premises.

 

(a)        In order to enable the provision of the Services by M&A, Buyer agrees
that it shall provide to M&A and Raymond Cox, at no cost to M&A or Raymond Cox,
access to the facilities, assets, books, and records of the Business, in all
cases to the extent necessary for M&A to fulfill its obligations under this
Agreement.

 

Article II
Compensation

 

Section 2.01        Responsibility for Wages and Fees. For such time as Raymond
Cox provides the Services on behalf of M&A to Buyer under this Agreement,: (a)
Raymond Cox will remain an employee or independent contractor of M&A, and shall
not be deemed to be an employee of Buyer for any purpose; and (b) M&A shall be
solely responsible for the payment and provision of all consideration, wages,
bonuses, commissions, employee benefits (including severance and worker’s
compensation), and the withholding and payment of applicable Taxes to Raymond
Cox pursuant to his performance of the Services hereunder.

 



2

 

 

Section 2.02        Terms of Payment and Related Matters.

 

(a)        As consideration for provision of the Services, Buyer shall pay M&A
the amount of Twelve Thousand Five Hundred and 00/100 Dollars ($12,500.00) per
month on the first day of each month of the Term, commencing on July 1, 2014 and
concluding on June 1, 2015 (for an aggregate total payment hereunder of One
Hundred Fifty Thousand and 00/100 Dollars ($150,000.00). In addition to such
amount, in the event that M&A or Raymond Cox incurs reasonable and documented
out-of-pocket expenses in the provision of the Services, including, without
limitation, expenses for travel and lodging (collectively, “Out-of-Pocket
Costs”), Buyer shall reimburse M&A and Raymond Cox for all such Out-of-Pocket
Costs in accordance with the invoicing procedures set forth in 2.02 (b).

 

(b)        M&A shall provide Buyer, in accordance with Section 6.01 of this
Agreement, with monthly statements, which shall set forth in reasonable detail
and be accompanied by reasonable supporting documentation, describing the
Out-of-Pocket Costs to be reimbursed to M&A or Raymond Cox under this Agreement.
Buyer shall reimburse M&A for such Out-of Pockets Costs within thirty (30) days
after the date of receipt of each such statement by Buyer from M&A.

 

(c)        In the event of a statement dispute, Buyer shall deliver a written
statement to M&A no later than ten (10) days prior to the date payment is due on
the disputed statement listing all disputed Out-of-Pocket Costs and providing a
reasonably detailed description of each disputed item. Amounts not so disputed
shall be deemed accepted and shall be paid, notwithstanding disputes on other
items, within the period set forth in 2.02 (b). The parties shall seek to
resolve all such disputes expeditiously and in good faith. M&A shall continue
performing the Services in accordance with this Agreement pending resolution of
any such dispute.

 

Section 2.03        Extension of Services. The parties agree that M&A shall not
be obligated to perform any of the Services after the expiration of the Term;
provided, however, that if Buyer desires and M&A agrees to continue to perform
any of the Services after the expiration of the Term, the parties shall
negotiate in good faith to determine an amount that compensates M&A for all of
its costs for such performance, including the time of its employees and/or
independent contractors and its Out-of-Pocket Costs. The Services so performed
by M&A after the expiration of the Term shall continue to constitute the
Services under this Agreement and be subject in all respects to the provisions
of this Agreement for the duration of the agreed-upon extension period.

 

Section 2.04        Terminated Services. Upon the termination or expiration of
this Agreement, M&A shall have no further obligation to provide the Services and
Buyer will have no obligation to pay any future compensation or Out-of-Pocket
Costs relating to the Services; provided, however, that Buyer will remain
obligated to pay all of the compensation to M&A for the remainder of the Term as
set forth in Section 2.02(a).

 



3

 

 

Section 2.05        No Right of Setoff. Each of the parties hereby acknowledges
that it shall have no right under this Agreement to offset any amounts owed (or
to become due and owing) to the other party, whether under this Agreement, the
Purchase Agreement or otherwise, against any other amount owed (or to become due
and owing) to it by the other party.

 

Section 2.06        Taxes. Buyer shall be responsible for all sales or use Taxes
imposed or assessed as a result of the provision of the Services by M&A.

 

Article III
Termination

 

Section 3.01        Termination of Agreement. Subject to Section 3.04, this
Agreement shall terminate in its entirety: (a) upon the expiration of the Term;
(b) upon Raymond Cox’s death; (c) if Raymond Cox becomes unable to substantially
perform the Services for a period of at least ninety (90) days due to a physical
or mental condition or impairment; (d) in accordance with Section 3.02; or (e)
in accordance with Section 3.03.

 

Section 3.02        Breach. Any party (the “Non-Breaching Party”) may terminate
this Agreement, in whole, but not in part, at any time upon prior written notice
to the other party (the “Breaching Party”) if the Breaching Party has failed
(other than pursuant to Section 3.05) to perform any of its material obligations
under this Agreement, and such failure shall have continued without cure for a
period of fifteen (15) days after receipt by the Breaching Party of a written
notice of such failure from the Non-Breaching party seeking to terminate such
service. For the avoidance of doubt, non-payment by Buyer in accordance with
this Agreement and not the subject of a good-faith dispute under Section 2.02(c)
shall be deemed a breach for purposes of this Section 3.02.

 

Section 3.03        Insolvency. In the event that either party hereto shall: (a)
file a petition in bankruptcy; (b) become or be declared insolvent, or become
the subject of any proceedings (not dismissed within sixty (60) days) related to
its liquidation, insolvency or the appointment of a receiver; (c) make an
assignment on behalf of all or substantially all of its creditors, or (d) take
any corporate action for its winding up or dissolution, then the other party
shall have the right to terminate this Agreement by providing written notice in
accordance with Section 6.01.

 

Section 3.04        Effect of Termination. Upon termination of this Agreement in
its entirety pursuant to Section 3.01, all obligations of the parties hereto
shall terminate, except for the provisions of Section 2.02, Section 2.04,
Section 2.05, Section 2.06, Article IV, Article V, and Article VI, which shall
survive any termination or expiration of this Agreement.

 



4

 

 

Section 3.05        Force Majeure. The obligations of M&A under this Agreement
with respect to the Services shall be suspended during the period and to the
extent that M&A is prevented or hindered from providing the Services, or Buyer
is prevented or hindered from receiving the Services, due to any of the
following causes beyond such party’s reasonable control (such causes, “Force
Majeure Events”): (a) acts of God; (b) flood, fire, or explosion; (c) war,
invasion, riot, or other civil unrest; (d) Governmental Order or Law; (e)
actions, embargoes, or blockades in effect on or after the date of this
Agreement; (f) action by any Governmental Authority; (g) national or regional
emergency; (h) strikes, labor stoppages, slowdowns, or other industrial
disturbances; (i) shortage of adequate power or transportation facilities; or
(j) any other event which is beyond the reasonable control of such party. The
party suffering a Force Majeure Event shall give notice of suspension as soon as
reasonably practicable to the other party stating the date and extent of such
suspension and the cause thereof, and M&A shall resume the performance of its
obligations as soon as reasonably practicable after the removal of the cause.
Neither Buyer nor M&A shall be liable for the nonperformance or delay in
performance of its respective obligations under this Agreement when such failure
is due to a Force Majeure Event.

 

Article IV
Confidentiality

 

Section 4.01        Confidentiality.

 

(a)        During the Term and thereafter, the parties hereto shall, and shall
instruct their respective Representatives to, maintain in confidence and not
disclose the other party’s financial, technical, sales, marketing, development,
personnel, and other information, records, or data, including, without
limitation, customer lists, supplier lists, trade secrets, designs, product
formulations, product specifications or any other proprietary or confidential
information, however recorded or preserved, whether written or oral (any such
information, “Confidential Information”). Each party hereto shall use the same
degree of care, but no less than reasonable care, to protect the other party’s
Confidential Information as it uses to protect its own Confidential Information
of like nature. Unless otherwise authorized in any other agreement between the
parties, any party receiving any Confidential Information of the other party
(the “Receiving Party”) may use Confidential Information only for the purposes
of fulfilling its obligations under this Agreement (the “Permitted Purpose”).
Any Receiving Party may disclose such Confidential Information only to its
Representatives who have a need to know such information for the Permitted
Purpose and who have been advised of the terms of this Section 4.01 and the
Receiving Party shall be liable for any breach of these confidentiality
provisions by such Persons; provided, however, that any Receiving Party may
disclose such Confidential Information to the extent such Confidential
Information is required to be disclosed by a Governmental Order, in which case
the Receiving Party shall promptly notify, to the extent possible, the
disclosing party (the “Disclosing Party”), and take reasonable steps to assist
in contesting such Governmental Order or in protecting the Disclosing Party’s
rights prior to disclosure, and in which case the Receiving Party shall only
disclose such Confidential Information that it is advised by its counsel in
writing that it is legally bound to disclose under such Governmental Order.

 



5

 

 

(b)        Notwithstanding the foregoing, “Confidential Information” shall not
include any information that the Receiving Party can demonstrate: (i) was
publicly known at the time of disclosure to it, or has become publicly known
through no act of the Receiving Party or its Representatives in breach of this
Section 4.01; (ii) was rightfully received from a third party without a duty of
confidentiality; or (iii) was developed by it independently without any reliance
on the Confidential Information.

 

(c)        Upon demand by the Disclosing Party at any time, or upon expiration
or termination of this Agreement with respect to any Service, the Receiving
Party agrees promptly to return or destroy, at the Disclosing Party’s option,
all Confidential Information. If such Confidential Information is destroyed, an
authorized officer of the Receiving Party shall certify to such destruction in
writing.

 

Article V
Limitation on Liability; Indemnification

 

Section 5.01        Limitation on Liability. In no event shall M&A or Raymond
Cox have any liability under any provision of this Agreement for any punitive,
incidental, consequential, special, or indirect damages, including loss of
future revenue or income, loss of business reputation or opportunity relating to
the breach or alleged breach of this Agreement, or diminution of value or any
damages based on any type of multiple, whether based on statute, contract, tort,
or otherwise, and whether or not arising from the other party’s sole, joint, or
concurrent negligence, strict liability, criminal liability, or other fault.
Buyer acknowledges that the Services to be provided to it hereunder are subject
to, and that its remedies under this Agreement are limited by, the applicable
provisions of Section 1.02, including the limitations on representations and
warranties with respect to the Services.

 

Section 5.02        Indemnification. Subject to the limitations set forth in
Section 5.01, M&A shall indemnify, defend, and hold harmless Buyer and its
Affiliates and each of their respective Representatives (collectively, the
“Buyer Indemnified Parties”) from and against any and all Losses of the Buyer
Indemnified Parties relating to, arising out of or resulting from the gross
negligence or willful misconduct of M&A or Raymond Cox in providing the Services
to Buyer.

 

Section 5.03        Indemnification Procedures. The matters set forth in Section
9.01 of the Purchase Agreement shall be deemed incorporated into, and made a
part of, this Agreement.

 

Article VI
Miscellaneous

 

Section 6.01        Notices. All Invoices, notices, requests, consents, claims,
demands, waivers, and other communications hereunder shall be in writing and
shall be deemed to have been given: (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); or (c) on the third
day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the addresses set forth in Section 11.02 of the Purchase Agreement.

 



6

 

 

Section 6.02        Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

 

Section 6.03        Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 6.04        Entire Agreement. This Agreement, including Exhibit A
attached hereto, constitutes the sole and entire agreement of the parties to
this Agreement with respect to the subject matter contained herein and
supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event and to the
extent that there is a conflict between the provisions of this Agreement and the
provisions of the Purchase Agreement as it relates to the Services hereunder,
the provisions of this Agreement shall control.

 

Section 6.05        Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Subject to the following sentence, neither
party may assign its rights or obligations hereunder without the prior written
consent of the other party, which consent shall not be unreasonably withheld or
delayed. No assignment shall relieve the assigning party of any of its
obligations hereunder.

 

Section 6.06        No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever, under or by reason of this Agreement.

 

Section 6.07        Amendment and Modification; Waiver. This Agreement may only
be amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No failure to exercise, or delay in exercising, any right, remedy,
power or privilege arising from this Agreement shall operate or be construed as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 



7

 

 

Section 6.08        Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule of any other
jurisdiction.

 

Section 6.09        Arbitration. Any action seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement or
the transactions contemplated by this Agreement, shall be resolved by
arbitration before a panel of three (3) arbitrators, administered by JAMS under
its arbitration rules then in effect and held in Chicago, Illinois, and judgment
on the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. The parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy to which they are entitled or
proceeding brought in any such court has been brought in an inconvenient forum.

 

Section 6.10        Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

8

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

  

  BUYER:           ARC METAL STAMPING, LLC           By: /s/ Drew Kelley    
Name: Drew Kelley     Title:   Chief Financial Officer           M&A:          
MOORE & ASSOCIATES SALES COMPANY           By: /s/ Raymond Cox     Name: Raymond
Cox     Title:   President

 

9

 

 

EXHIBIT A

 

The Services

 

*Consult with and advise Buyer’s president and plant managers regarding the
general management and oversight of the operations of its Hudson, Michigan and
Wauseon, Ohio facilities

 

*Assist in transitioning customers of the Business to Buyer for purposes of
sales of anti-vibration vehicle parts stamped and/or assembled by Buyer

 

*Assist in the direction, instruction, and mentoring of Buyer’s employees at its
Hudson, Michigan and Wauseon, Ohio facilities

 

*Review of and comment on Buyer’s monthly financial statements

 

*Assist Buyer with strategic decisions regarding the Business

 

10

--------------------------------------------------------------------------------

